PER CURIAM.
The petition for writ of habeas corpus is dismissed as unauthorized. See Baker v. State, 878 So.2d 1236 (Fla.2004). Petitioner’s alternative request that the court treat the petition as seeking mandamus relief is denied without prejudice to the filing of a separate petition invoking that remedy. Any such petition shall be accompanied by copies of the pleading(s) petitioner contends have not been timely considered by the trial court, and shall contain a certificate of service demonstrating that copies of the petition have been served on the Attorney General and the clerk of the lower tribunal.
PADOVANO, MARSTILLER, and OSTERHAUS, JJ., concur.